           Case 1:18-cv-01690-NBF Document 8 Filed 11/01/18 Page 1 of 2



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                   Bid Protest

**************************************
                                     *
LEIDOS INNOVATIONS CORPORATION, *
                                     *
      Plaintiff,                     *                           18-1690 C
                                                       Case No. ____
                                     *
v.                                   *
                                     *
THE UNITED STATES,                   *
                                     *
      Defendant.                     *
                                     *
**************************************

                  PLAINTIFF’S MOTION FOR A PROTECTIVE ORDER
                   AND MOTION FOR LEAVE TO FILE UNDER SEAL

       Plaintiff, Leidos Innovations Corporation (“Leidos” or “Plaintiff”), through its

undersigned counsel, respectfully requests that the United States Court of Federal Claims grant it

leave to file its bid protest complaint under seal. Plaintiff further requests that the Court issue the

standard protective order.

       Plaintiff’s bid protest complaint contains information that is subject to a protective order

issued by the Government Accountability Office (“GAO”) in the matter of Leidos Innovations

Corporation, B-416377.3. Paragraph 8 of the Protective Order states:

       Protected material obtained under this protective order may be used, however, in a
       bid protest filed with the United States Court of Federal Claims, without GAO’s
       prior authorization, provided that the information is filed under seal with the
       Court, that the Court is informed of GAO’s protective order, and that the Court is
       requested to issue its own protective order to cover the protected material.

In addition to complying with this requirement, Plaintiff requests a protective order because its

complaint contains confidential and source selection sensitive information, such as information

relating to Leidos’ proposal and the agency’s evaluation thereof. Plaintiff further notes that the
          Case 1:18-cv-01690-NBF Document 8 Filed 11/01/18 Page 2 of 2



administrative record before this Court will contain confidential and sensitive source selection

material, including the proprietary information Plaintiff, which should not be released publicly.

       Therefore, in accordance with Appendix C, Rule 4 of the Rules of the Court of Federal

Claims, Plaintiff has marked the complaint as proprietary and confidential, and is concurrently

filing a proposed redacted version of this document with the Court.


Dated: November 1, 2018                      Respectfully submitted,


                                              s/J. Scott Hommer, III
                                             J. Scott Hommer, III (counsel of record)
                                             VENABLE LLP
                                             8010 Towers Crescent Drive, Suite 300
                                             Tysons Corner, Virginia 22182
                                             (703) 760-1658 (Telephone)
                                             (703) 821-8949 (Facsimile)
                                             jhommer@venable.com

                                             Emily A. Unnasch
                                             Spencer P. Williams
                                             VENABLE LLP
                                             600 Massachusetts Ave. NW
                                             Washington, DC 20001
                                             (202) 344-4167 (Telephone)
                                             (202) 344-8343 (Facsimile)
                                             eaunnasch@venable.com
                                             spwilliams@venable.com

                                             Counsel for Leidos Innovations Corporation




                                                -2-
